Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 01/26/2021. 
Claims 1-19 and 21 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 01/26/2021, has been entered. Claims 1 and 15 have been amended. Claim 20 has been cancelled. Claim 21 has been newly entered. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 7, 9-13, 15-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zises (US 9456309 B2), hereinafter Zises, in view of Avera et al (US 20150081348 A1), hereinafter Avera.

Regarding claim 1, Zises discloses a system comprising a server (Zises: Col. 2, lines 57-58; Col. 3, lines 4-5; Col. 11, lines 27-29 – “the processes 200 and 300 may be executed at merchant device 140 or payment provider server 170.” … “Networked system 100 may comprise or implement a plurality of servers” … “System 100 may include a … a merchant server 140”) configured to: 
receive an arrival notification that indicates a user has arrived to a pre-defined location (Zises: Col. 1, lines 57-59; Col. 6, lines 39-43 – “the system may detect when the user enters the line at a particular location of the line.” … “When user 105 enters the line location, user device 110 may detect Bluetooth beacons 510 installed at the checkout counter 515. Thus, the user 105 may be detected when the user 105 is standing in line via Bluetooth communication.”);
transmit a scan initiation request to a remote terminal that causes the remote terminal to scan at least one network (Zises: Col. 6, lines 35-47; Col. 7, lines 53-54 – “The Bluetooth beacon 510 may emit a low energy Bluetooth signal with specific frequency spectrum. User 105 may carry a user device 110 including a Bluetooth device configured to communicate via low energy Bluetooth communication. When user 105 enters the line location, user device 110 may detect Bluetooth beacons 510 installed at the checkout counter 515. Thus, the user 105 may be detected when the user 105 is standing in line via Bluetooth communication.” … “user device 110 … may receive Bluetooth beacon specifications of various BLE beacons installed at respective line locations.” … “the signals and their signal strengths received at user device 110”); 
receive first scan data for a first network of the at least one network from the remote terminal indicating a signal strength of the first network (Zises: Col. 6, line 67-Col. 7, line 3; Col. 7, lines 52-54; Col. 8, lines 24-27 – “The BLE beacon also may detect a relative distance of the users based on the strength of wireless signals received 
obtain historical wait time data for the first network of the at least one network (Zises: Col. 2, lines 38-40; Col. 5, lines 42-50 – “the system may retrieve historical data, such as wait time and/or line speed from previous days or previous hours, to estimate a current line speed.” … “server 170 may maintain a database including information regarding the line locations at respective merchant stores or public venues. The information regarding the line locations may be include … BLE beacons associated with the line, historical wait times of different lines in different venues at different times of the day or year” );
determine a current wait time based on the received first scan data for the first network and the historical wait time data (Zises: Col. 9, lines 48-50; Col. 10, lines 40-41 & 49-60 – “At step 308, the system may determine the wait time at the line based on the collected location” … “the system may determine a wait time for the user 105 based on the user 105’s current location” … “The speed of line may be estimated based on the movement of the user 105 …the speed of line may be estimated based on the current time, day, or month in view of the historical data. The system may then estimate the wait time for the user 105’s location in line based on the estimated speed of line and the detected location of the user 105 in line.”); and 
transmit the current wait time to the remote terminal (Zises: Col. 10, lines 40-42 – “the system may determine a wait time for the user 105 based on the user 105’s current location in line and may send the wait time to the user device 110.”).
While Zises does teach obtaining historical wait time data based on a current day or time (Col. 5, lines 42-50), it does not specifically disclose determining a current day and a current time; determining a time interval based on the current time; and obtaining historical wait time data based on the current day and time interval.
However, Avera teaches a system of providing wait time information for a venue (Avera: Abstract), including: 
determining a current day and a current time (Avera: The “current day of the week and time of day” are used in estimating/reporting data. [0044] – Examiner Note: The current day/time must necessarily be determined in order to use that day/time data.); 

obtaining historical wait time data based on the current day and time interval (Avera: “all values within +-10 minutes of the then current day of the week and time of day may be included in the historical average calculation.” [0045]). 

It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zises, the ability for determining a current day and a current time; determining a time interval based on the current time; and obtaining historical wait time data based on the current day and time interval, as taught by Avera, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Zises to include the teachings of Avera, in order to provide accurate wait time estimates (Avera: [0020]).


Regarding claim 2, Zises/Avera teach the system comprising a server of claim 1 wherein, to determine the current wait time, the server is configured to: 
determine a first distance of the remote terminal to the pre-defined location based on the received first scan data (Zises: Col. 1, line 64 – Col. 2, line 2 – “a distance between the user and the BLE beacon may be estimated based on a strength of the BLE signal received at the user's device … The system may use the estimated distance to determine a length of the line or a wait time for the user.”); and 
determine the current wait time based on a first estimated wait time associated with the determined first distance of the remote terminal (Zises, Col. 2, lines 1-2 – “The system may use the estimated distance to determine a length of the line or a wait time for the user.”).

Regarding claim 3, Zises/Avera teach the system comprising a server of claim 2 wherein the server is further configured to: 

determine a second distance of the remote terminal to the pre-defined location based on the received second scan data (Zises: Col. 10, lines 40-44 – “the system may determine the wait time for a user who is standing in line based on the user's location in line. For example, the user device 110 may send the location of the user 105 in the line to the system.”); 
determine an updated current wait time based on a second estimated wait time associated with the determined second distance of the remote terminal (Zises: Col. 10, lines 40-44 – “the system may determine the wait time for a user who is standing in line based on the user's location in line. For example, the user device 110 may send the location of the user 105 in the line to the system. In response, the system may determine a wait time for the user 105 based on the user 105’s current location in line”); and 
transmit the updated current wait time to the remote terminal (Zises: Col. 10, lines 40-44 – “the system may determine the wait time for a user who is standing in line based on the user's location in line. For example, the user device 110 may send the location of the user 105 in the line to the system. In response, the system may determine a wait time for the user 105 based on the user 105’s current location in line and may send the wait time to the user device 110. Thus, the user 105 may be standing in line and may receive continuous updates of the wait time as the user 105 is moving through the line.”).

Regarding claim 4, Zises/Avera teach the system comprising a server of claim 3, wherein the server is further configured to: 
determine a calculated wait time based on the determined first distance and the determined second distance (Zises: Col. 9, lines 37-38, Figure 3 – “At Step 306, the system may analyze the user’s … location, and/or movement detected at the line location.”); and 
update at least one of the first estimated wait time and the second estimated wait time based on the determined calculated wait time (Zises: Col. 9, lines 48-50, Figure 3, Claim 9 – “At step 308, the system may 

Regarding claim 5, Zises/Avera teach the system comprising a server of claim 2 wherein the server is further configured to: 
receive scan data for a second network of the at least one network from the remote terminal indicating a signal strength of the second network (Zises: Col. 7, lines 45-47 – “user device 110 receives signals with about the same signal strength from both beacons 510B and 510C.”); 
determine a second distance of the remote terminal to the pre-defined location based on the received scan data for the second network (Zises: Col. 7, lines 49-51 –“ based on the signal strengths of the signals, the distance between user device 110 and beacons 510B and 510C may be determined.”); 
determine an updated current wait time based on a second estimated wait time associated with the determined second distance of the remote terminal (Zises: Col. 5, lines 53-55; Col. 7, lines 22-24 – “server 170 may detect and analyze the location and movement of users waiting in a line to estimate the wait time of the line.” … “locations and movements of user device 110 may be determined by positioning techniques, such as triangulation or location fingerprinting.”); and 
transmit the updated current wait time to the remote terminal (Zises: Col. 2, lines 29-34 – “the system may provide estimated wait time to users who are currently waiting in line. In particular, the system may estimate or calculate the wait time for a particular user based on the particular user's location in line and may send a notification about the wait time to the particular user's device in real time.”).

Regarding claim 7, Zises/Avera teach the system comprising a server of claim 1, wherein the server is further configured to: 
determine a user queue position based on the current wait time (Zises: Col. 2, lines 35-41 – “the system may detect a position of the user in line via Bluetooth beacons. … Thus, the system may estimate the wait time for the user's current position in line.”); and 
transmit the user queue position to an associate computing device (Zises: Col. 8, lines 20-23 and 39-41 – “merchant device 140 may determine the location of user device 110 based on which Bluetooth beacons 510 detect 

Regarding claims 9-13, the limitations of method claims 9-13 are closely parallel to the limitations of system claims 1-5, and are rejected on the same basis.

Regarding claims 15-18, the limitations of storage medium claims 15-18 are closely parallel to the limitations of system claims 1-3, and 5 with the additional limitation of a non-transitory, computer-readable storage medium comprising executable instructions executed by one or more processors (Zises: Claim 1 – “one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations”), and are rejected on the same basis.

Regarding claim 21, Zises discloses the system comprising a server of claim 1, wherein the scan initiation request comprises a frequency of how often the first scan data is to be received (Zises: Col. 10, lines 40-44 – “the system may determine a wait time for the user 105 based on the user 105’s current location in line and may send the wait time to the user device 110. Thus, the user 105 may be standing in line and may receive continuous updates of the wait time as the user 105 is moving through the line.” – Examiner Note: It is understood that, in order for continuous (or any such frequency) updates to a user’s location, the server must provide the remote terminal access/authorization to scan continuously (or at any frequency). Col. 5, lines 12-16 further support periodic updates/scans origination from a request from the system.).

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being anticipated by Zises/Avera, in view of Priebatsch (US 20170098264 A1), hereinafter Priebatsch.

Regarding claim 6, Zises/Avera teach the system comprising a server of claim 1, but does not specifically disclose that the server is further configured to: receive an order check-in request for a pickup of purchased goods from the remote terminal; determine an estimated wait time for the pickup of the purchased goods based on the received order check-in request; and transmit the estimated wait time to the remote terminal. However, Priebatsch 
receive an order check-in request for the pickup of the purchased goods from the remote terminal (Priebatsch: [0085] – “when a consumer device 102 executing an app 214 detects the presence of a signal (such as a Bluetooth or BLE signal) from the transmitter 114, the device 102 communicates the received identifier code and the user identification token information to the transaction server 106. This “check-in” information received by the transaction server 106 from the device 102, including the time of the communication from the device 102, is stored in the transaction server 106 and associated with the identifier of the user U (in a second step 544).”); 
determine an estimated wait time for the pickup of the purchased goods based on the received order check-in request (Priebatsch: [0103] – “the transaction server 106 can also determine the time that the items would be available if the user were to order the same items in person at the physical point of sale, accounting for preparation time … and the line time or wait time at the location selected by the user, and by calculating the time that it would take the user to reach the location based on …recent beacon “check in” data provided by the consumer device 102 to the transaction server 106”); and 
transmit the estimated wait time to the remote terminal (Priebatsch: [0103] – “the transaction system may inform the user U through app 213 or 214 that the selected items would be available for pick-up at the selected location in 20 minutes, but that there is only a five-minute line at the location for in-person orders”).
It would have been obvious to one of ordinary skill in the art to include in the wait time estimation system, as taught by Zises/Avera, the ability for the server to receive an order check-in request for a pickup of purchased goods from the remote terminal; determine an estimated wait time for the pickup of the purchased goods based on the received order check-in request; and transmit the estimated wait time to the remote terminal, as taught by Priebatsch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Zises/Avera, to include the teachings of Priebatsch, in order to improve the purchase, pick-up, and payment of physical goods (Priebatsch: [0002]).

Regarding claim 14, the limitations of method claim 14 are closely parallel to the limitations of system claim 6, and is rejected on the same basis.

Regarding claim 19, the limitations of storage medium claim 19 is closely parallel to the limitations of system claim 6, with the additional limitation of a non-transitory, computer-readable storage medium comprising executable instructions executed by one or more processors (Zises: Claim 1 – “one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations”), and is rejected on the same basis.

Claim 8 is rejected under 35 U.S.C. 103 as being anticipated by Zises/Avera, in view of Shah et al (US 20160063435 A1), hereinafter Shah.

Regarding claim 8, Zises/Avera teach the system comprising a server of claim 1, but does not specifically teach that the server is further configured to: receive a purchase order delivery notification from the associate computing device indicating that the purchased goods have been delivered to the user and based on the received purchase order delivery notification, transmit a purchase order complete notification to the remote terminal indicating that the purchase order is complete. However, Shah teaches system comprising a server for facilitating the secure order and delivery of goods (Shah: Abstract), including that the server is configured to:
receive a purchase order delivery notification from the associate computing device indicating that the purchased goods have been delivered to the user (Shah: [0266], Figure 6C – “the courier device 1106 arrives at the user's location to drop off the order. The courier device 1106 receives the user's identifier response and then sends the identifier response to the management server 150 for verification.); and 
based on the received purchase order delivery notification, transmit a purchase order complete notification to the remote terminal indicating that the purchase order is complete (Shah: [0266], Figure 6C – “Upon successful verification, a confirmation is sent to the user device 1102 at 1138”).
It would have been obvious to one of ordinary skill in the art to include in the wait time estimation system, as taught by Zises/Avera, the ability for the server to receive a purchase order delivery notification from the associate computing device indicating that the purchased goods have been delivered to the user and based on the received .

Response to Arguments
	Applicant’s arguments filed 01/26/2021 have been fully considered.  
Prior Art Rejections – 35 USC §§102 & 103
Applicant’s arguments with respect to the newly amended have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicant argues that the newly amended limitations are not taught by the primary reference Zises. Examiner is not relying on Zises to teach these limitations, and Avela, the reference being relied upon to teach these limitations, was not previously used in a 102 or 103 rejection for the claims.
Applicant further argues that Zises fails to disclose “obtain[ing] historical wait time data for the first network” and “determin[ing] a current wait time based on the received first scan data and the historical wait time data for the first network.” Examiner respectfully disagrees. Zises retrieves historical data, such as wait time data. This data is stored according to line locations, the location being determined based on scan data. Zises further teaches determining the wait time at the line based on the collected location from the scan data. The wait time is determined based on a line speed, which is estimated based on historical data for the line. Therefore, the determination is based on the scan data, which indicates the line & line location of the user, and historical wait time data for that line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lappetelainen et al (US 20150334523 A1) teaches systems for determining the number of people and location of said people within a facility, including periodically receiving updated scan data to indicate updated locations.
Bolin et al (US 20170171849 A1) teaches methods for locating a mobile device within a location by triangulation off a network, including permitting updated location data at a certain frequency.
Ferrara et al (US 20090281817 A1) teaches methods for automatically predicting wait times for customers, including using historical data from time periods in a given day.
Argue et al (US 20140180848 A1) teaches methods for providing estimates of the delay to check out at a store for a target time and date, which makes use of historical data to make a prediction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/T.J.S./
Examiner, Art Unit 3625  

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625